Name: Commission Decision setting up an Advisory Committee on Cereals
 Type: Decision
 Subject Matter: nan
 Date Published: 1962-08-08

 Avis juridique important|31962D0708P2026DÃ ©cision de la Commission relative Ã la crÃ ©ation d' un ComitÃ © consultatif des cÃ ©rÃ ©ales Journal officiel n ° 072 du 08/08/1962 p. 2026 Ã ©dition spÃ ©ciale grecque: chapitre 03 tome 1 p. 0062 Ã ©dition spÃ ©ciale espagnole: chapitre 03 tome 1 p. 0055 Ã ©dition spÃ ©ciale portugaise: chapitre 03 tome 1 p. 0055 +++++DECISION DE LA COMMISSION RELATIVE A LA CREATION D'UN COMITE CONSULTATIF DES CEREALES LA COMMISSION DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , CONSIDERANT QUE DANS LE POINT V DE SA RESOLUTION FINALE , LA CONFERENCE AGRICOLE DES ETATS MEMBRES REUNIE A STRESA DU 3 AU 12 JUILLET 1958 , A PRIS ACTE AVEC SATISFACTION " DE L'INTENTION EXPRIMEE PAR LA COMMISSION DE MAINTENIR AVEC . . . LES ORGANISATIONS PROFESSIONNELLES UNE COLLABORATION ETROITE ET CONTINUE , NOTAMMENT POUR L'EXECUTION DES TACHES PREVUES DANS CETTE RESOLUTION " ; CONSIDERANT QUE DANS SON AVIS DU 6 MAI 1960 , LE COMITE ECONOMIQUE ET SOCIAL A DEMANDE A LA COMMISSION " D'ASSOCIER LES ORGANISATIONS DE PRODUCTEURS , DE COMMERCANTS ET DE SALARIES INTERESSEES ET LES CONSOMMATEURS AU NIVEAU DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , DANS UN COMITE CONSULTATIF , AU FONCTIONNEMENT DE CHACUN DE CES BUREAUX ET FONDS " ; CONSIDERANT QU'IL IMPORTE A LA COMMISSION DE RECUEILLIR LES AVIS DES MILIEUX PROFESSIONNELS ET DES CONSOMMATEURS SUR LES PROBLEMES POSES PAR L'ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ; CONSIDERANT QUE TOUTES LES PROFESSIONS DIRECTEMENT INTERESSEES PAR LA MISE EN OEUVRE DE CETTE ORGANISATION COMMUNE DES MARCHES , AINSI QUE LES CONSOMMATEURS DOIVENT ETRE A MEME DE PARTICIPER A L'ELABORATION DES AVIS DEMANDES PAR LA COMMISSION ; CONSIDERANT QUE LES ASSOCIATIONS PROFESSIONNELLES DE L'AGRICULTURE , AINSI QUE LES GROUPEMENTS DE CONSOMMATEURS DES ETATS MEMBRES ONT CONSTITUE DES ORGANISATIONS A L'ECHELON DE LA COMMUNAUTE , DECIDE : ARTICLE PREMIER 1 . IL EST CONSTITUE AUPRES DE LA COMMISSION UN COMITE CONSULTATIF DES CEREALES , CI-APRES DENOMME LE " COMITE " . 2 . SONT REPRESENTES AU SEIN DU COMITE , LES PRODUCTEURS AGRICOLES , LES COOPERATIVES AGRICOLES , LES INDUSTRIES AGRICOLES ET ALIMENTAIRES , LE COMMERCE DES PRODUITS AGRICOLES ET ALIMENTAIRES , LES TRAVAILLEURS DU SECTEUR AGRICOLE ET ALIMENTAIRE , AINSI QUE LES CONSOMMATEURS . ARTICLE 2 LE COMITE PEUT ETRE CONSULTE PAR LA COMMISSION SUR TOUS PROBLEMES RELATIFS A L'APPLICATION DU REGLEMENT NO 19 DU CONSEIL PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ET NOTAMMENT SUR LES MESURES QU'ELLE EST AMENEE A PRENDRE DANS LE CADRE DE CE REGLEMENT . LE PRESIDENT DU COMITE PEUT INDIQUER A LA COMMISSION L'OPPORTUNITE DE CONSULTER LE COMITE SUR UNE AFFAIRE RELEVANT DE LA COMPETENCE DE CE DERNIER ET AU SUJET DE LAQUELLE UNE DEMANDE D'AVIS NE LUI A PAS ETE ADRESSEE . IL LE FAIT NOTAMMENT , A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES . ARTICLE 3 1 . LE COMITE COMPREND DIX-HUIT MEMBRES TITULAIRES ET LE MEME NOMBRE DE MEMBRES SUPPLEANTS . 2 . LES SIEGES SONT ATTRIBUES COMME SUIT : SEPT AUX PRODUCTEURS DE CEREALES , UN AUX COOPERATIVES DE CEREALES , UN AUX COOPERATIVES DE CEREALES ET AUX COOPERATIVES TRANSFORMATRICES DE CEREALES , TROIS AUX INDUSTRIES DE TRANSFORMATION DES PRODUITS AGRICOLES ET ALIMENTAIRES , DONT : UN A LA MEUNERIE , A LA MAISERIE , A LA SEMOULERIE ET A LA FABRICATION DES PATES ALIMENTAIRES , UN A LA MALTERIE , A LA BRASSERIE ET AUX INDUSTRIES ALIMENTAIRES UTILISATRICES DE CEREALES , UN A LA FABRICATION DES PRODUITS AMYLACES ET A LA FABRICATION DES ALIMENTS DU BETAIL ; DEUX AUX NEGOCIANTS EN CEREALES , DEUX AUX TRAVAILLEURS , DONT : UN AUX TRAVAILLEURS AGRICOLES , UN AUX TRAVAILLEURS DE L'ALIMENTATION ; DEUX AUX CONSOMMATEURS . ARTICLE 4 1 . LES MEMBRES TITULAIRES DU COMITE SONT NOMMES PAR LA COMMISSION , SUR PROPOSITION DES ORGANISATIONS PROFESSIONNELLES OU DE CONSOMMATEURS LES PLUS REPRESENTATIVES DES ACTIVITES ENTRANT DANS LE CADRE DE L'ORGANISATION COMMUNE DES MARCHES DES CEREALES ET CONSTITUEES A L'ECHELON DE LA COMMUNAUTE . POUR CHACUN DES SIEGES A POURVOIR , CES ORGANISATIONS PROPOSENT DEUX CANDIDATS DE NATIONALITE DIFFERENTE . LES MEMBRES SUPPLEANTS SONT NOMMES DANS LES MEMES CONDITIONS ET SELON LA MEME PROCEDURE QUE LES MEMBRES TITULAIRES . 2 . LE MANDAT DE MEMBRE DU COMITE A UNE DUREE D'UN AN PENDANT LES TROIS PREMIERES ANNEES ET ENSUITE , UNE DUREE DE TROIS ANS . IL EST RENOUVELABLE . LES FONCTIONS EXERCEES NE FONT PAS L'OBJET D'UNE REMUNERATION . 3 . LA LISTE DES MEMBRES EST PUBLIEE PAR LA COMMISSION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES POUR INFORMATION . ARTICLE 5 A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES , LE PRESIDENT PEUT INVITER UN DELEGUE DE L'ORGANISME CENTRAL DONT DEPEND CETTE CATEGORIE , A ASSISTER AUX REUNIONS . IL PEUT EGALEMENT REQUERIR LA PRESENCE , EN TANT QU'EXPERT , DE TOUTE PERSONNE AYANT UNE COMPETENCE PARTICULIERE SUR UN SUJET INSCRIT A L'ORDRE DU JOUR . LES EXPERTS ASSISTENT AUX DELIBERATIONS POUR LA SEULE QUESTION AYANT MOTIVE LEUR PRESENCE . ARTICLE 6 LES REPRESENTANTS DES SERVICES INTERESSES DE LA COMMISSION ONT LE DROIT D'ASSISTER AUX REUNIONS DU COMITE . ARTICLE 7 1 . LE COMITE ELIT CHAQUE ANNEE PENDANT LES TROIS PREMIERES ANNEES ET TOUS LES TROIS ANS PAR LA SUITE , UN PRESIDENT ET DEUX VICE-PRESIDENTS . L'ELECTION A LIEU A LA MAJORITE DES DEUX TIERS DES MEMBRES TITULAIRES PRESENTS . 2 . LE COMITE SE REUNIT AU SIEGE DE LA COMMISSION SUR CONVOCATION DE CELLE-CI . LES SERVICES DE LA COMMISSION ( DIRECTION GENERALE DE L'AGRICULTURE ) ASSURENT LE SECRETARIAT DU COMITE . ARTICLE 8 LES DELIBERATIONS DU COMITE PORTENT SUR LES DEMANDES D'AVIS FORMULEES PAR LA COMMISSION . ELLES NE SONT SUIVIES D'AUCUN VOTE . LES OPINIONS EMISES PAR CHACUNE DES CATEGORIES ECONOMIQUES REPRESENTEES FIGURENT DANS UN COMPTE RENDU DES DELIBERATIONS TRANSMIS A LA COMMISSION . DANS LE CAS OU L'AVIS DEMANDE FAIT L'OBJET D'UN ACCORD UNANIME DU COMITE , CELUI-CI ETABLIT DES CONCLUSIONS COMMUNES QUI SONT JOINTES AU COMPTE RENDU . LES RESULTATS DES DELIBERATIONS DU COMITE SONT COMMUNIQUES PAR LA COMMISSION AU CONSEIL OU AU COMITE DE GESTION SUR LEUR DEMANDE . ARTICLE 9 SANS PREJUDICE DES DISPOSITIONS DE L'ARTICLE 214 DU TRAITE , LES MEMBRES DU COMITE SONT TENUS DE NE PAS DIVULGUER LES RENSEIGNEMENTS DONT ILS ONT EU CONNAISSANCE PAR LES TRAVAUX DU COMITE , LORSQUE LA COMMISSION INFORME CELUI-CI QUE L'AVIS DEMANDE PORTE SUR UNE MATIERE PRESENTANT UN CARACTERE CONFIDENTIEL . DANS CE CAS , SEULS LES MEMBRES DU COMITE ET LES REPRESENTANTS DES SERVICES DE LA COMMISSION ASSISTENT AUX SEANCES . ARTICLE 10 LA PRESENTE DECISION POURRA ETRE REVISEE PAR LA COMMISSION EN FONCTION DE L'EXPERIENCE ACQUISE . FAIT A BRUXELLES , LE 18 JUILLET 1962 . PAR LA COMMISSION , LE PRESIDENT W . HALLSTEIN